Citation Nr: 1724377	
Decision Date: 06/28/17    Archive Date: 07/10/17

DOCKET NO.  12-10 224	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for cervical spine disability, to include as secondary to service-connected disability.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, Inc.


ATTORNEY FOR THE BOARD

T. Wishard, Counsel


INTRODUCTION

The Veteran had active military service from September 1967 to August 1969.

This matter comes before the Board of Veterans' Appeals (Board) from a December 2009 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in St. Petersburg, Florida.   

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board finds that a supplemental VA clinical opinion may be useful to the Board in adjudicating the Veteran's claim. 

The Veteran's STRs are negative for complaints of, or treatment for, the neck or cervical spine.  The earliest clinical evidence of a cervical spine disability is not for more than three decades after separation from service.  Clinical records prior to that time are extensive for other complaints, to include the lower back, but are negative for complaints of the cervical spine and note full range of motion of the neck when examined.  The records also note falls due to black-outs and/or seizures with injuries to the knee and lower back, but do not note any such falls with injury to the cervical spine prior to 2006.  A July 2004 VA clinical record reflects the following "plain films of the cervical spine, which demonstrate degenerative changes and loss of cervical lordosis with early potential developing swan neck deformity."  A June 2006 VA nursing note reflects that the Veteran reported that he fell while getting out of a van the previous Saturday and twisted his neck.  The Veteran has been diagnosed with disc herniation (e.g. November 2008), cervical spine, and severe spinal stenosis (2009).  A November 2008 VA clinical record reflects that the Veteran reported neck pain for 10 years, or since 1998, approximately three decades after separation from service.

The claims file includes a 2010 VA examination report in which the Veteran contends that he began having neck problems in 1998, and that the onset was gradual and got progressively worse.  The Veteran reported that the neck pain is at the base of the neck, predominantly on the right.  The Veteran denied any trauma to the neck.  The examiner found that it is less likely as not that the Veteran has a cervical spine disability as a result of his psychophysiological nervous system reaction but did not provide an adequate rationale.  

The claims file also includes a medical opinion from Dr. D. Newsome (See September 2009 and May 2012 records.)  The Board finds that the opinion is insufficient, at this time, upon which to grant service connection.  Dr. Newsome stated that the Veteran's head injury in service (a truck hood hit him on the back of the head) was severe enough to have led to his severe cervical spine stenosis.  Dr. Newsome also states that the Veteran's seizures have more likely than not led to multiple injuries including his cervical spine stenosis.  Thus, Dr. Newsome has given two conflicting opinions.  He has stated that it is more likely that the Veteran's neck disability is due to an in-service injury and, in the same paragraph, stated that it is more likely due to later injuries caused by the Veteran's service-connected psychophysiological nervous system reaction which causes seizures and dizziness.  In addition to giving conflicting opinions, Dr. Newsome did not provide an adequate rationale for his opinions.  There is no clinical evidence that the Veteran injured his neck in service and the Veteran has denied neck trauma.  

Post service evidence reflects that the Veteran had an abnormal finding of a possible past trauma to the left occipital lobe of the brain; it does not reflect an abnormal finding of the lower cerebellum (that portion of the brain near the spine).  Moreover, the Veteran did not complain of any neck injury in service.  In addition, the Veteran contends that his neck pain is on the right side of the neck.  Dr. Newsome did not provide any adequate rationale as to how an injury to the left back of the head in service, without any neck complaint in service or in the next thirty years, would subsequently cause a cervical spine disability with complaints on the right.  In addition, while Dr. Newsome stated that the Veteran's disorder has led to "multiple injuries", he failed to cite to any specific falls with injury to the neck.  (There is no clinical evidence of a neck injury until after the Veteran's diagnoses.) 

The Board acknowledges that the Veteran has been granted service connection for a low back disability and knee disabilities due to falls related to his service-connected psychophysiological nervous system reaction disability; however, the clinical records have revealed that the Veteran had falls due to dizziness/black-outs and that he sustained back and knee injuries.  There is no clinical record of such for the neck prior to the Veteran's disability diagnoses.  Moreover, the clinical records do not show aggravation of the underlying cervical disability. 

While Dr. Newsome's opinion is inadequate to grant service connection, it does meet the requirements for VA to obtain a more complete opinion (i.e. to include on for direct causation), McLendon v. Nicholson, 20 Vet. App.79, 81 (2006).  

Accordingly, the case is REMANDED for the following action:

1.  Please obtain any outstanding, relevant VA and non-VA treatment records.

2.  Please obtain a supplemental clinical opinion as to the following (an examination should be scheduled only if deemed necessary by the opinion provider):

i.  Is it as likely as not (50 percent or greater) that the Veteran has a current cervical spine disability causally related to a 1969 head injury?  The clinician should consider the pertinent evidence of record to include: a.) the January 24/29 1969 STR which notes that the Veteran had been struck on the head approximately 8 months earlier by the hood of a truck; b.) July 2004 VA radiology records noting degenerative changes, loss of cervical lordosis with early potential developing swan neck deformity; c.) a June 2006 VA nursing note which reflects that the Veteran reported that he fell while getting out of a van the previous Saturday and twisted his neck; d.) the November 2008 diagnosis of  disc herniation; e.) the 2009 finding of severe cervical spine stenosis; f.) the Veteran's statement as to the onset of neck pain in 1998 which is predominantly on the right; g.) the September 1992 radiology findings of a left occipital lobe abnormality; and h.) the Veteran's service-connected psychophysiological nervous system reaction causes dizziness and syncope which can cause falls.

ii. Is it at least as likely as not (50 percent or higher degree of probability) that the Veteran's cervical spine disability was caused by falls due to the Veteran's service-connected psychophysiological nervous system reaction?

iii.  Is it at least as likely as not (50 percent or higher degree of probability) that there has been any increase in the Veteran's cervical spine disability due to the Veteran's service-connected psychophysiological nervous system reaction symptoms of dizziness and syncope which can cause falls.  

If so, the examiner should state the level of disability prior to aggravation and the level of disability after aggravation.  

Please provide a complete rationale for all opinions expressed.

3.  Following completion of the above, readjudicate the issue on appeal.  If the benefit sought is not granted, issue a Supplemental Statement of the Case and afford the appellant and his representative an appropriate opportunity to respond.  Thereafter, the case should be returned to the Board, as appropriate for further appellate consideration

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M.C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




